Mr. Justice Carter, specially concurring: I concur in the foregoing opinion reversing and remanding the cause. I am of the opinion, also, that the cause should be reversed for the reason that the indictment is based on a different section of the Criminal Code from that which the evidence found in the record tends to support. I think, rightly construed, the indictment is based on section 194 of the Criminal Code, while the State contends,—and the foregoing opinion seems to uphold that contention,—that it is based on section 176 of the Criminal Code. It is an elementary principle that every material fact essential to the commission of a crime must be distinctly alleged and clearly proven on the trial in order to warrant a conviction. (Williams v. People, 101 Ill. 382.) “A party accused of crime should be fully advised by the indictment of all the material facts relied upon to establish the offense of which he stands charged.” (Kerr v. People, 42 Ill. 307.) An indictment must allege all the facts necessary to constitute the crime with which the defendant is charged, and if it does not set forth such facts with sufficient certainty it will not support a conviction. (People v. Stoyan, 280 Ill. 300; People v. Picard, 284 id. 588.) This rule is not abrogated by section 6 of division 11 of the Criminal Code, which provides that “every indictment or accusation of the grand jury shall be deemed sufficiently technical * * * which states the offense in the terms and language of the statutes.” (Prichard v. People, 149 Ill. 50.) An indictment for a mere statutory offense must be framed upon the statute, and this fact must distinctly appear upon the face of the indictment itself. (Johnson v. People, 113 Ill. 99; West v. People, 137 id. 189; Cochran v. People, 175 id. 28.) In criminal pleadings the highest degree of certainty is always required. (Wilkinson v. People, 226 Ill. 135.) A statute creating an offense is to be closely followed. (1 Wharton on Crim. Proc.—Kerr’s 10th ed.—sec. 280.) “Statutory provisions permitting charges to be drawn in plain language only dispense with technicalities and not with the necessity under the former system of fully stating the offense so that the accused may know with what he is charged and so that a judgment may be pleaded in bar to a subsequent prosecution for the same offense.” (10 Ency. of Pl. & Pr. 481.) “The general rule undoubtedly is, that in charging a statutory offense it is sufficient to charge the offense in the language of the statute or in terms substantially equivalent thereto. [Citing authorities.] But this rule is subject to the qualification that the indictment must either by the statutory description or by other apt averment so identify the offense as to meet the requirements of the constitution.” (People v. Clark, 256 Ill. 14.) The accused is entitled to a plain statement of the charge against him, and such charge must be positive and not by way of recital, and must be more than a mere statement of a legal conclusion. “The charge must be stated with as much certainty as the circumstances of the case will permit.” (14 R. C. L. 173.) “An indictment or information •charging an offense denounced and defined by statute should be as fully descriptive of the offense as is the language of the statute, and should allege every substantial element of the offense as defined by the statute.” (14 R. C. L. 185.) A reading of this indictment in connection with sections 176 and 194 of the Criminal Code shows that it has not followed clearly the wording of either section,, but. it seems to me to contain more nearly the wording of section Í94 than “of section 176. Considered in connection with these sections of the Criminal Code and the authorities cited above, I" think this indictment cannot be fairly said to be based on section 176 of the Criminal Code, and that therefore the judgment of the circuit court should for that reason be reversed. '